Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  131463(53)                                                                                           Stephen J. Markman,
                                                                                                                      Justices




  DETROIT FIREFIGHTERS ASSOCIATION,
  I.A.F.F. LOCAL 344,

              Plaintiff-Appellee, 

                                                                    SC: 131463     

  v                                                                 COA: 266654      

                                                                    Wayne CC: 05-526691-CL

  CITY OF DETROIT,

             Defendant-Appellant. 

  ___________________________________

                  On order of the Chief Justice, the motion by the City of Iron Mountain for
  leave to file a brief amicus curiae in this case is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 10, 2007                    _________________________________________
                                                                               Clerk